Citation Nr: 1146382	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-39 533	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension as secondary to diabetes mellitus.

6.  Entitlement to service connection for renal insufficiency as secondary to diabetes mellitus.

7.  Entitlement to service connection for disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for diverticulitis; disability of the lumbar spine; diabetes mellitus; and hypertension, renal insufficiency, and peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a May 2010 submission, the Veteran indicated that he wished to have a Board hearing at the RO (i.e., a "Travel Board" hearing).  In July 2011, the RO informed the Veteran of the potential wait for such a hearing, and offered him the opportunity to elect another type of hearing, if he so desired, including a Board hearing in Washington, DC and/or a hearing at the RO before RO personnel.  Although not associated with his claims file until more recently (in October 2011, after certification of the appeal to the Board), the record reflects that the Veteran responded several days later in July 2011, indicating that he wished to have a hearing at the RO before RO personnel.

In light of the Veteran's request, his claims file must be returned to the RO.  A remand is required.  38 C.F.R. § 19.9 (2011).  The Board will defer further action on the appeal until all actions associated with the hearing request have been completed.

For the reasons stated, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing with a Decision Review Officer at the RO.  Notify the Veteran and his representative of the date and time of the hearing.  If the hearing is conducted, associate a transcript of the hearing with the claims file.

2.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

